P. A. Hollingsworth, Justice, dissenting. I do not agree with the Court on the conclusion that changing a county from one judicial district to another is not related to appropriations for the judicial retirement system. The opponents of this act contend that the unity of subject required by article 5, section 30 is violated by the realignment of counties. However, as stated in State v. Sloan, 66 Ark. 575, 53 S.W.47 (1899), “The unity of the subject of an appropriation is not broken by appropriating several sums for several specific objects, which are necessary or convenient or tend to the accomplishment of one general design, notwithstanding other purposes that the main design may be thereby subserved.” The general subject matter here is the state judiciary system. In Hooker v. Parkin, 235 Ark. 218, 357 S.W.2d 534 (1962), we set forth a topical approach test in interpreting the “unity of subject” clause. In dealing with an educational appropriation, we said, “we can find no limitation in the State Constitution that would prohibit the Legislature from treating all educational functions as one subject.” This act deals solely with the state judiciary. None of the undesirable practices such as “logrolling” or “pork barrel” legislation, which is the purpose of article 5, section 30, are present here. Unless we are preserving some other constitutionally protected interest, we should uphold the act. I would reverse.